TEEATTOBNEY
                    OF   TEXAS




                          March   11,   1963



Honorable Joe N. Chapman, Chairman
Committee on Judiciary
House of Representatives
Austin, Texas              Opinion No. C-34

                           Re: Constitutionality of
                               House Bill 558 of the
                               58th Legislature vali-
                               dating certain contracts,
                               warrants, refunding bonds
                               and related proceedings
Dear Mr. Chapman:              of cities and counties.

         You have requested our opinion on this proposed
legislation as to its constitutionality.

         House Bill 558 is, in substance, similar to House
Bill 2,60,Chapter 126, Acts of the 57th Legislature, Regular
Session, 1961, codified by Vernon as Article 2368a-7, which
was approved by the Governor of Texas on May 15, 1961, and
which validated, under certain conditions, certain city and
county contracts, scrip and time warrants, refunding bonds and
certain related proceedings.    It is evident, therefore, why
Rouse Bill 558 is limited to matters occurring since a preceding
validating act of like effe'ct was approved, and we find nothing
repugnant to the Constitution of Texas in this feature of the
bill.

         House Bill 558 is substantially identical with a
lengthy series of validating acts pertaining to the issuance of
warrants, and related actions, by cities and counties in Texas.
These statutes are codified as Articles 2368a-2 to 2368a-8, both
inclusive, V.C.S.

         As to the validating provisions of House Bill 558, the
power of the Legislature to enact such curative statutes is well
settled. Moreover e the Legislature may validate anything that

                                  -145-
Hon. Joe N. Chapman, page 2 (C-34)


it could have authorized in the first instance. Tom Green
County v. Moodv, 116 Tex. 299, 289 S.W.381 (1926); Pvote Inde-
pendent School District v. Dver, 34 S.W.2d 578 (Tex.Comm.App.
1931): Bisfoot Independent School District v. Genard, 116 S.W.
2d 804 (Tex.Civ,App. 1938, affirmed 133 Tex. 368, 129 S.W.2d
1213).

         Sections land 2 except from their application the
described proceedings by 'I. . . any county with a population
in excess of three hundred and fifty thousand (350,000). ac-
cording to the last preceding federal census . . ."    This ex-
ception is obviously made because Section 2 of Article 2368a.
V.C.S., the procedural statute governing the same subject, pro-
vides for the same population classification.   It is our opinion
that this exception is reasonable and affords a fair basis of
classification.  Miller v. El Paso County, 136 Tex. 370, 150
S.W.2d 1000 (1941); Clark v. Finley, 93 Tex. 171, 54 S.W. 343
(1899).

         We have examined the title and the other provisions of
House Bill 558 and are of the opinion that they do not violate
the Constitution of Texas, and that the entire bill is constitu-
tional.

                             SUMMARY

         House Bill 558 of the 58th Legislature vali-
         dating certain contracts, scrip warrants,
         time warrants, refunding bonds, and related
         proceedings, of cities and counties is con-
         stitutional.



                                Yours very truly,

                                WAGGGNER CARR




                                        Assistant
HWM-S



                                -146-
Hon. Joe N. Chapman, page 3 (C-34)



APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman

Robert Lewis
Albert Pruitt
Dudley McCalla

APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                               -147-